

116 S3968 IS: Better Community Policing Recognition Act
U.S. Senate
2020-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3968IN THE SENATE OF THE UNITED STATESJune 16, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo create an award for law enforcement officers who exemplify best practices to reduce the excessive use of force or improve community policing, and for other purposes.1.Short titleThis Act may be cited as the Better Community Policing Recognition Act.2.Awards for law enforcement officersPart Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) is amended—(1)by redesignating sections 1708 and 1709 (34 U.S.C. 10388, 10389) as sections 1709 and 1710, respectively; and (2)by inserting after section 1707 (34 U.S.C. 10387) the following: 1708.Better Community Policing Award(a)DefinitionsIn this section:(1)Better Community Policing AwardThe term Better Community Policing Award means an award authorized under subsection (b).(2)Eligible law enforcement officerThe term eligible law enforcement officer means a career law enforcement officer who is—(A)employed by a law enforcement agency receiving funding from a grant under section 1701; and(B)nominated for a Better Community Policing Award by—(i)the law enforcement agency that employs the law enforcement officer; or(ii)the attorney general of the State in which the law enforcement agency that employs the law enforcement officer is located.(b)Awards authorizedThe Attorney General may distribute cash awards to eligible law enforcement officers who exemplify best practices or significant innovation to—(1)reduce the excessive use of force; or(2)improve community policing.(c)CriteriaNot later than 90 days after the date of enactment of this section, the Attorney General shall establish—(1)the process by which a law enforcement agency or the attorney general of a State may nominate an eligible law enforcement officer for a Better Community Policing Award;(2)the criteria for the selection of recipients of a Better Community Policing Award; and(3)the maximum amount of a Better Community Policing Award.(d)ReportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Attorney General shall submit to Congress a report that includes, for the previous calendar year—(1)the number of nominations received by the Attorney General for a Better Community Policing Award;(2)the number of Better Community Policing Awards distributed by the Attorney General;(3)a geographical breakdown of the location of the recipients of a Better Community Policing Award; and(4)information relating to the size of each law enforcement agency that—(A)nominated a law enforcement officer for a Better Community Policing Award; or(B)employed a recipient of a Better Community Policing Award.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 though 2025..